Title: From James Madison to John Langdon, 15 May 1811
From: Madison, James
To: Langdon, John


Dear Sir:
Washington, May 15, 1811.
Mr. Edward Coles, of my family, with an Elder brother proposing to visit Portsmouth, in a Northern ramble, I take the liberty of asking in their behalf, the kind reception which you are always ready to give to those who are as worthy of it, as I know these young gentlemen to be.
I cannot lose this occasion of expressing the pleasure I have felt in learning that your country continues to be mindful of your long and distinguished services, and that your health enables your patriotism, to add new titles to their gratitude. Be assured always of my highest esteem & most friendly wishes.
James Madison.
